DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (Pub. No. US 2011/0098755) in view of Rezach et al. (Pub. No. US 2016/0317206).
Regarding claims 21-27, Jackson et al. discloses a medical implant assembly (figures 48-59) for securing an elongate rod to a bone of a patient via tooling and a closure top 1164 (figure 59), the medical implant assembly comprising: a shank 1004 comprising a longitudinal axis, a head 1008 at a proximal end, and a body extending distally from the head with an anchor portion 1006 configured for anchoring to the bone (figure 59), the head having an at least partial spherical outer surface with a hemisphere diameter defined as a maximum diameter in a plane perpendicular to the longitudinal axis of the shank (figure 59); a receiver 1001 comprising a base defining a lower portion of a central bore 1106 centered about a vertical centerline axis and configured to receive the head of the shank (figure 50), and an upper portion defining a channel 1066 configured to receive the elongate rod (figure 50), the central bore communicating with a bottom of the receiver through a bottom opening and extending upward through the channel 1066 to a top of the receiver and including a closure mating structure 1072 adjacent the top of the receiver configured to mate with the closure top (figure 50), a lower locking recess 1096 adjacent the bottom opening, an upper expansion recess 1094 above the lower locking recess, and a discontinuous horizontal ridge 1111 protruding inwardly and extending circumferentially around the central bore between the upper expansion recess 1094 and the closure mating structure (figure 50); an insert 1148 uploadable through the bottom opening into the central bore 1106 of the receiver prior to the head of the shank (figure 50), the insert having top surfaces 1145 with adjacent outer surfaces 1152 configured for engagement with the discontinuous horizontal ridge 1111 so as at least partially hold the insert 1148 in the channel of the receiver (figure 51; paragraph 0449); and a resilient lower open ring 1012 (figure 51) uploadable through the bottom opening and initially positionable within at least one of the lower locking recess 1096 or the upper expansion recess 1094, wherein the head 1008 of the shank is uploadable through the bottom opening of the receiver so as to expand the lower open ring 1012 within the upper expansion recess 1094 until the hemisphere diameter of the head passes upward through the lower open ring 1012 (figures 54-56; paragraph 0448), after which the lower open ring 1012 is configured to move downward into the lower locking recess 1096 so as to capture the head 1008 of the shank within the central bore of the receiver (figure 56); and wherein the insert 1014 is configured for downward displacement within the central bore via direct force from the tooling so as to come into engagement with the head of the shank (figure 56; paragraph 0462).  The lower locking recess 1096 further comprises a proximally facing step surface 1099 substantially perpendicular to the vertical centerline axis and extending radially from the bottom opening (figure 56).  The lower open ring 1012 is configured to nest against the proximally facing step surface 1099 in preventing the head of the shank from distally exiting the central bore of the receiver via the bottom opening (figure 56).  The lower locking recess 1096 comprises a lower recess cylindrical sidewall having a first diameter and the upper expansion recess 1094 comprises an upper recess cylindrical sidewall having a second diameter that is greater than the first diameter (figure 52).  The downward displacement of the insert 1014 within the central bore is configured to move the top surfaces 1145 of the insert into overlapping engagement with the discontinuous horizontal ridge 1111 to prevent the insert from moving back upwards within the central bore (figure 56; paragraph 0453).  The overlapping engagement between the discontinuous horizontal ridge 1111 and the top surface 1145 of the insert is a biased overlapping engagement configured to bias the insert 1014 against the head of the shank to establish a non-floppy friction fit between the shank and the receiver prior to securing the elongate rod within the channel with the closure top (paragraph 0462; figure 56).  The assembly further comprising the elongate rod 1021 and the closure top 1018, wherein the closure top is configured for positioning entirely within the channel of the receiver 1001 above the elongate rod 1021 and in engagement with the closure mating structure to apply a downward pressure to a top of the elongate rod, so as to secure the elongate rod to the bone of the patient (figures 59 and 75).  
Jackson et al. discloses the claimed invention except wherein the assembly includes a resilient upper open rinq uploadable throuqh the bottom opening and positionable within the central bore below the insert; the resilient lower open ring initially positionable below the resilient upper open ring, and the upper open ring is configured to substantially occupy the upper expansion recess so as to inhibit the lower open ring from moving back up into the upper expansion recess.  
Rezach et al. teaches wherein an assembly includes a resilient upper open ring 300 uploadable through the bottom opening and positionable within the central bore below the insert 60 (figure 23); the resilient lower ring 36 initially positionable below the resilient upper open ring 300 and the upper open ring 300 is configured to substantially occupy the upper expansion recess 242 so as to inhibit the lower open ring 36 from moving back up into the upper expansion recess 242 (figure 27; paragraph 0088).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the assembly disclosed by Jackson et al. to include a resilient upper open rinq uploadable throuqh the bottom opening and positionable within the central bore below the insert; the resilient lower open ring initially positionable below the resilient upper open ring, and the upper open ring is configured to substantially occupy the upper expansion recess so as to inhibit the lower open ring from moving back up into the upper expansion recess, as taught by Rezach et al. since it would prevent the lower open ring from moving out of the locked position.
Regarding claims 28-34, Jackson et al. discloses a medical implant assembly (figures 48-59) for securing an elongate rod to a bone of a patient via tooling and a closure top 1164 (figure 59), the medical implant assembly comprising: a shank 1004 comprising a longitudinal axis, a head 1008 at a proximal end, and an anchor portion 1006 opposite the head and configured for anchoring to the bone (figure 59); a receiver 1001 comprising a base defining a lower portion of a central bore 1106 centered about a vertical centerline axis and configured to receive the head of the shank (figure 50), and an upper portion defining a channel 1066 configured to receive the elongate rod (figure 50), the central bore communicating with a bottom of the receiver through a bottom opening and extending upward through the channel 1066 to a top of the receiver and including a closure mating structure 1072 adjacent the top of the receiver configured to mate with the closure top (figure 50), a lower locking recess 1096 adjacent the bottom opening, an upper expansion recess 1094 above the lower locking recess, and a discontinuous horizontal ridge 1111 with a curvate lower portion protruding inwardly and extending circumferentially around the central bore between the upper expansion recess 1094 and the closure mating structure (figures 40 and 50); an insert 1148 uploadable through the bottom opening into the central bore 1106 of the receiver prior to the head of the shank (figure 50), the insert having top surfaces 1145 configured to move upward above the discontinuous horizontal ridge 1111 until adjacent outer surfaces 1152  below the top surfaces enter into engagement with the discontinuous horizontal ridge 1111 so as at least partially hold the insert 1148 in a first position in the channel of the receiver (figure 51; paragraph 0449); and a resilient lower open ring 1012 (figure 51) uploadable through the bottom opening and initially positionable within at least one of the lower locking recess 1096 or the upper expansion recess 1094, wherein the head 1008 of the shank is uploadable through the bottom opening of the receiver so as to expand the lower open ring 1012 within the upper expansion recess 1094 (figures 54-56; paragraph 0448), after which the lower open ring 1012 is configured to move downward into the lower locking recess 1096 so as to capture the head 1008 of the shank within the central bore of the receiver (figure 56); and wherein the insert 1014 is configured for downward displacement within the central bore via direct force from the tooling and into engagement with the head of the shank (figure 56; paragraph 0462).  The lower locking recess 1096 further comprises a proximally facing step surface 1099 substantially perpendicular to the vertical centerline axis and extending radially from the bottom opening (figure 56).  The lower open ring 1012 is configured to nest against the proximally facing step surface 1099 in preventing the head of the shank from distally exiting the central bore of the receiver via the bottom opening (figure 56).  The lower locking recess 1096 comprises a lower recess cylindrical sidewall having a first diameter and the upper expansion recess 1094 comprises an upper recess cylindrical sidewall having a second diameter that is greater than the first diameter (figure 52).  The downward displacement of the insert 1014 within the central bore is configured to move outer edges of the top surfaces 1145 of the insert downward into overlapping engagement with the curvate lower part of the discontinuous horizontal ridge 1111 to prevent the insert 1014 from moving back upwards within the central bore (figure 56; paragraph 0453).  The overlapping engagement between the curvate lower portion of the discontinuous horizontal ridge 1111 and the outer edges of the top surface 1145 of the insert is a biased overlapping engagement configured to bias the insert 1014 against the head of the shank to establish a non-floppy friction fit between the shank and the receiver prior to securing the elongate rod within the channel with the closure top (paragraph 0462; figure 56).  The assembly further comprising the elongate rod 1021 and the closure top 1018, wherein the closure top is configured for positioning entirely within the channel of the receiver 1001 above the elongate rod 1021 and in engagement with the closure mating structure to apply a downward pressure to a top of the elongate rod, so as to secure the elongate rod to the bone of the patient (figures 59 and 75).  
Jackson et al. discloses the claimed invention except wherein the assembly includes a resilient upper open rinq uploadable throuqh the bottom opening and positionable within the central bore below the insert; the resilient lower open ring initially positionable below the resilient upper open ring, and the upper open ring is configured to substantially occupy the upper expansion recess so as to inhibit the lower open ring from moving back up into the upper expansion recess.  
Rezach et al. teaches wherein an assembly includes a resilient upper open ring 300 uploadable through the bottom opening and positionable within the central bore below the insert 60 (figure 23); the resilient lower ring 36 initially positionable below the resilient upper open ring 300 and the upper open ring 300 is configured to substantially occupy the upper expansion recess 242 so as to inhibit the lower open ring 36 from moving back up into the upper expansion recess 242 (figure 27; paragraph 0088).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the assembly disclosed by Jackson et al. to include a resilient upper open rinq uploadable throuqh the bottom opening and positionable within the central bore below the insert; the resilient lower open ring initially positionable below the resilient upper open ring, and the upper open ring is configured to substantially occupy the upper expansion recess so as to inhibit the lower open ring from moving back up into the upper expansion recess, as taught by Rezach et al. since it would prevent the lower open ring from moving out of the locked position.
Regarding claims 35-40, Jackson et al. discloses a medical implant assembly (figures 48-59) for securing an elongate rod to a bone of a patient via tooling and a closure top 1164 (figure 59), the medical implant assembly comprising: a shank 1004 comprising a longitudinal axis, a head 1008 at a proximal end, and an anchor 1006 opposite the head configured for anchoring to the bone (figure 59), the head having an at least partial spherical outer surface with a hemisphere diameter defined as a maximum diameter in a plane perpendicular to the longitudinal axis of the shank (figure 59); a receiver 1001 comprising a base defining a lower portion of a central bore 1106 centered about a vertical centerline axis and configured to receive the head of the shank (figure 50), and a pair of upright arms 1076 (figure 50) extending upwardly from the base to define an open channel 1066 configured to receive the elongate rod (figure 50), the central bore 1106 communicating with a bottom of the receiver through a bottom opening and extending upward through the open channel 1066 to tops of the upright arms and including a discontinuous closure mating structure 1072 adjacent the tops of the upright arms configured to mate with the closure top (figure 50), a lower locking recess 1096 adjacent the bottom opening, an upper expansion recess 1094 above the lower locking recess, and a discontinuous horizontal ridge 1111 protruding inwardly and extending circumferentially around the central bore between the upper expansion recess 1094 and the closure mating structure (figure 50); an insert 1148 uploadable through the bottom opening into the central bore 1106 of the receiver prior to the head of the shank (figure 50), the insert having top surfaces 1145 with adjacent outer surfaces 1152 configured for engagement with the discontinuous horizontal ridge 1111 so as at least partially hold the insert 1148 within the open channel of the receiver (figure 51; paragraph 0449); and a resilient lower open ring 1012 (figure 51) uploadable through the bottom opening and initially positionable within at least one of the lower locking recess 1096 or the upper expansion recess 1094, wherein upon the head 1008 of the shank being uploaded through the bottom opening of the receiver, the head is configured to expand the lower open ring 1012 within the upper expansion recess 1094 until the hemisphere diameter of the head passes upward through the lower open ring 1012 (figures 54-56; paragraph 0448), after which the lower open ring 1012 is configured to snap around the head and move downward into the lower locking recess 1096 so as to capture the head 1008 within the central bore of the receiver (figure 56); the insert 1014 is configured for downward displacement within the central bore via direct force from the tooling so as to come into engagement with the head of the shank (figure 56; paragraph 0462).  The lower locking recess 1096 further comprises a proximally facing step surface 1099 substantially perpendicular to the vertical centerline axis and extending radially from the bottom opening (figure 56).  The lower open ring 1012 is configured to nest against the proximally facing step surface 1099 in preventing the head of the shank from distally exiting the central bore of the receiver via the bottom opening (figure 56).  The lower locking recess 1096 comprises a lower recess cylindrical sidewall having a first diameter and the upper expansion recess 1094 comprises an upper recess cylindrical sidewall having a second diameter that is greater than the first diameter (figure 52).  The downward displacement of the insert 1014 within the central bore is configured to move the top surfaces 1145 of the insert into overlapping engagement with the discontinuous horizontal ridge 1111 to prevent the insert from moving back upwards within the central bore (figure 56; paragraph 0453).  The assembly further comprising the elongate rod 1021 and the closure top 1018, wherein the closure top is configured for positioning entirely within the channel of the receiver 1001 above the elongate rod 1021 and in engagement with the closure mating structure to apply a downward pressure to a top of the elongate rod, so as to secure the elongate rod to the bone of the patient (figures 59 and 75).  
Jackson et al. discloses the claimed invention except wherein the assembly includes a resilient upper open rinq uploadable throuqh the bottom opening and positionable within the central bore below the insert; the resilient lower open ring initially positionable below the resilient upper open ring, and the upper open ring is configured to substantially occupy the upper expansion recess so as to inhibit the lower open ring from moving back up into the upper expansion recess.  
Rezach et al. teaches wherein an assembly includes a resilient upper open ring 300 uploadable through the bottom opening and positionable within the central bore below the insert 60 (figure 23); the resilient lower ring 36 initially positionable below the resilient upper open ring 300 and the upper open ring 300 is configured to substantially occupy the upper expansion recess 242 so as to inhibit the lower open ring 36 from moving back up into the upper expansion recess 242 (figure 27; paragraph 0088).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the assembly disclosed by Jackson et al. to include a resilient upper open rinq uploadable throuqh the bottom opening and positionable within the central bore below the insert; the resilient lower open ring initially positionable below the resilient upper open ring, and the upper open ring is configured to substantially occupy the upper expansion recess so as to inhibit the lower open ring from moving back up into the upper expansion recess, as taught by Rezach et al. since it would prevent the lower open ring from moving out of the locked position.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While Rezach et al. is still used in the rejection of the claims, it is now used to modify Jackson et al. to have an upper ring for preventing the lower ring from moving up into the expansion recess.  The features of Rezach that applicant argues are no longer relevant, since Rezach is no longer the base reference and those features are not relied upon in the pending rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773